EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Thibodeaux (Reg. No. 59168) on 4/28/2021.

The application has been amended as follows: 
In the Claims:
Claim 1 has been amended to read as follows:	
1.	A tail rotor assembly configured to be coupled to a tailboom of a helicopter, the tailboom having an aft end and a tailboom airframe, the tail rotor assembly comprising:
a tail rotor gearbox having top, bottom and aft sides;
a shroud including: 
a shroud airframe having top and bottom portions configured to be coupled to the aft end of the tailboom, the shroud surrounding the tail rotor gearbox; and
a tail rotor gearbox support assembly configured to support the tail rotor gearbox within the shroud, the tail rotor gearbox support assembly including comprising:
a substantially vertical support column coupled to the aft side of the tail rotor gearbox, the support column having a top end coupled to the top portion of the shroud airframe and a bottom end coupled to the bottom portion of the shroud airframe,

a substantially horizontal lower support crossbar coupled to the bottom side of the tail rotor gearbox, the lower support crossbar having a forward end configured to be coupled to the tailboom airframe and an aft end coupled to the support column; 
wherein, the aft side of the tail rotor gearbox is coupled to a middle portion of the support
column.

Claim 12 has been amended to read as follows:
12.	The tail rotor assembly as recited in claim 11 wherein the upper crossbar pin joint assembly further comprises:
a first support crossbar fitting; 
a first tail rotor gearbox fitting; and 
a first pin;
wherein the lower crossbar pin joint assembly further comprises: 
a second support crossbar fitting; 
a second tail rotor gearbox fitting; and 
a second pin;
wherein the column pin joint assembly further comprises: 
a support column fitting; 
an aft tail rotor gearbox fitting; and 
a third pin; 

wherein the second pin is insertable into the second support crossbar fitting, the lower support crossbar and the second tail rotor gearbox fitting; and
wherein the third pin is insertable into the support column fitting, the support column and the aft tail rotor gearbox fitting to secure the tail rotor gearbox.

Claim 15 has been amended to read as follows:
15.	The tail rotor assembly as recited in claim 12 further comprising a tail rotor mast defining an axis of rotation and wherein each of the first, second, and third pins are radially aligned with the axis of rotation.

Claim 17 has been amended to read as follows:
17.	A helicopter comprising: 
a fuselage;
a tailboom having an aft end and a tailboom airframe, the tailboom extending from the fuselage in an aft direction; and
a tail rotor assembly coupled to the tailboom, the tail rotor assembly comprising: 
a tail rotor gearbox having top, bottom, and aft sides;
a shroud including: 
a shroud airframe having top and bottom portions coupled to the aft end of the tailboom, the shroud surrounding the tail rotor gearbox: and

a substantially vertical support column coupled to the aft side of the tail rotor gearbox, the support column having a top end coupled to the top portion of the shroud airframe and a bottom end coupled to the bottom portion of the shroud airframe; 
a substantially horizontal upper support crossbar coupled to the top side of the tail rotor gearbox, the upper support crossbar having a forward end coupled to the tailboom airframe and an aft end coupled to the support column; and
a substantially horizontal lower support crossbar coupled to the bottom side of the tail rotor gearbox, the lower support crossbar having a forward end coupled to the tailboom airframe and an aft end coupled to the support column; 
wherein the aft side of the tail rotor gearbox is coupled to a middle portion of the support column.

Claim 20 has been amended to read as follows:
20.	The helicopter as recited in claim 19 wherein the tail rotor assembly has a tail rotor mast defining an axis of rotation;
wherein the support column, the upper support crossbar and the lower support crossbar are radially nonaligned with the axis of rotation of the tail rotor assembly; and
wherein, each of the first, second, and third pins is radially aligned with the axis of rotation of the tail rotor assembly.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As outlined by the Applicant in the prior art shown in Figures 2A-2C, tail boom rotor assemblies having, radially hubs/spokes (Fig. 2A), columns (Fig. 2B), and diagonal beams (Fig. 2C) are all well-known in the art. Examples of (1) hubs/spokes, (2) columns, and (3) diagonal beams can also be seen in (1) US 2015/0307190 to Probst et al., US 3212583 to Todd et al., and US 10210856 to Hefner et al.; (2) US 5810285 to LeMasurier and the Guimbal Cabri G2 (See NPL filed on 3/4/2019); and (3) US 4927331 to Vuillet, US 2014/0374534 to McCollough et al., and US 9701405 to Stucki, respectively.
However, in each of the aforementioned engineering solutions, there is no teaching, suggestion, or motivation for coupling a tail rotor gearbox between and to each of an upper and a lower, horizontal support crossbar, wherein the crossbars connect at their respective fore ends to a tail boom airframe and at their opposite, aft ends to a vertical support column, wherein the vertical support column couples to the tail rotor gear box in a middle portion thereof and to upper and lower portions of the tail rotor shroud at the opposite ends thereof as illustrated in Figures 4A-4C of the present application. As each of the prior art references teaches a complete and fully functional system, it would be disingenuous to argue that one of ordinary skill would combine elements of each solution or to simply add crossbars or a column to the solutions which lack them without impermissible hindsight of the present application. Further complicating the prior art solutions by adding the additional support from the present claims that are lacking for increased strength would also increase the weight of the aircraft which would not be an obviously beneficial solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647